Exhibit 10.3

 

HCP, INC.

TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK UNIT AWARDS GRANTED UNDER
THE 2006 PERFORMANCE INCENTIVE PLAN

 

These Terms and Conditions (“Terms”) apply to certain awards of restricted stock
units granted by HCP, Inc., a Maryland corporation (the “Corporation”), pursuant
to the HCP, Inc. 2006 Performance Incentive Plan, as amended and/or restated
from time to time (the “Plan”).  If you were granted an award of restricted
stock units by the Corporation under the Plan (the “Award”), the date of grant
(the “Award Date”) of your Award and the total number of restricted stock units
subject to the Award (“Stock Units”) are set forth in the letter from the
Corporation announcing your Award (your “Grant Letter”) and are reflected in the
electronic stock plan award recordkeeping system (the “Stock Plan System”)
maintained by the Corporation or its designee.  These Terms apply to your Award
if referenced in your Grant Letter and/or the Stock Plan System with respect to
your Award.  If you were granted an Award, you are referred to as the
“Participant” with respect to your Award.

 

The Award is subject to adjustment as provided in Section 7.1 of the Plan.  The
Award is subject to all of the terms and conditions set forth in these Terms,
and is further subject to all of the terms and conditions of the Plan, as it may
be amended from time to time, and any rules adopted by the Administrator, as
such rules are in effect from time to time.

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of these
Terms, the aggregate number of restricted stock units subject to the Award (the
“Stock Units”) is set forth in the Grant Letter.  As used herein, the term
“stock unit” means a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and these Terms.  The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3.  The Stock Units shall not be treated as property or as a trust fund
of any kind.

 

3.                                      Vesting.  Subject to Section 8 below,
the Award shall vest and become nonforfeitable with respect to 25% of the total
number of the Stock Units (subject to adjustment under Section 7.1 of the Plan)
on each of the first, second, third and fourth anniversaries of the Award Date.

 

4.                                      Continuance of Employment.  The vesting
schedule requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Award and the rights and benefits under these Terms.  Employment or service for
only a portion of the vesting period, even if a substantial portion, will not
entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 8 below or under the Plan.

 

--------------------------------------------------------------------------------


 

Nothing contained in these Terms, the Grant Letter, the Stock Plan System or the
Plan constitutes an employment or service commitment by the Corporation, affects
the Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation or any of its Subsidiaries, interferes in any way
with the right of the Corporation or any of its Subsidiaries at any time to
terminate such employment or services, or affects the right of the Corporation
or any of its Subsidiaries to increase or decrease the Participant’s other
compensation or benefits.  Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.

 

5.              Dividend and Voting Rights.

 

(a)                                  Limitations on Rights Associated with
Units.  The Participant shall have no rights as a stockholder of the
Corporation, no dividend rights (except as expressly provided in
Section 5(b) with respect to Dividend Equivalent Rights) and no voting rights,
with respect to the Stock Units and any shares of Common Stock underlying or
issuable in respect of such Stock Units until such shares of Common Stock are
actually issued to and held of record by the Participant.  No adjustments will
be made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of such shares.

 

(b)                                 Dividend Equivalent Rights Distributions. 
As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall pay the Participant an amount equal to the per
share cash dividend paid by the Corporation on its Common Stock on such date
multiplied by the number of Stock Units remaining subject to this Award as of
the related dividend payment record date.  No such payment shall be made with
respect to any Stock Units which, as of such record date, have either been paid
pursuant to Section 7 or terminated pursuant to Section 8.

 

6.                                      Restrictions on Transfer.  Neither the
Award, nor any interest therein or amount or shares payable in respect thereof
may be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered, either voluntarily or involuntarily.  The transfer restrictions
in the preceding sentence shall not apply to (a) transfers to the Corporation,
or (b) transfers by will or the laws of descent and distribution.

 

7.                                      Timing and Manner of Payment of Stock
Units.  On or as soon as administratively practical following each vesting of
the applicable portion of the total Award pursuant to the terms hereof (and in
all events within sixty (60) days after such vesting event), the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date; provided, however, that in the event that the vesting and payment
of the Stock Units is triggered by the Participant’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) and the
Participant is a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of such separation from service, the
Participant shall not be entitled to any payment of the Stock Units until the
earlier of (i) the date which is six (6) months after the Participant’s
separation from service with the Corporation for any reason other than death, or
(ii) the date of the Participant’s

 

--------------------------------------------------------------------------------


 

death, if and to the extent such delay in payment is required to comply with
Section 409A of the Code.  The Corporation’s obligation to deliver shares of
Common Stock or otherwise make payment with respect to vested Stock Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any shares with respect to the vested Stock Units
deliver to the Corporation any representations or other documents or assurances
that the Administrator may deem necessary or desirable to assure compliance with
all applicable legal and accounting requirements.  The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.

 

8.                                      Effect of Termination of Employment or
Services.  If the Participant ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary (the date of such termination of
employment or service is referred to as the Participant’s “Severance Date”), the
Participant’s Stock Units shall terminate to the extent such units have not
become vested pursuant to Section 3 hereof upon the Severance Date regardless of
the reason for the termination of the Participant’s employment or services;
provided, however, that if the Participant’s employment is terminated as a
result of the Participant’s death, Total Disability (as defined below) or
Retirement (as defined below), the Participant’s Stock Units, to the extent such
units are not then vested, shall become fully vested as of the Severance Date
and shall be paid in accordance with Section 7.  If any unvested Stock Units are
terminated hereunder, such Stock Units shall automatically terminate and be
cancelled as of the applicable Severance Date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

 

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Retirement” means
the Participant (1) has attained age 65 and completed at least five full years
of service as an employee of the Corporation and its Subsidiaries and/or a
member of the Board, or (2) has attained age 60 and completed at least fifteen
full years of service as an employee of the Corporation and its Subsidiaries
and/or a member of the Board.

 

9.                                      Adjustments Upon Specified Events;
Change in Control.

 

(a)                                  Adjustments.  Upon the occurrence of
certain events relating to the Corporation’s stock contemplated by Section 7.1
of the Plan (including, without limitation, an extraordinary cash dividend on
such stock), the Administrator shall make adjustments in accordance with such
section in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.  No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are paid pursuant to Section 5(b).

 

(b)                                 Change in Control.  Upon the occurrence of
an event contemplated by Section 7.2 of the Plan and notwithstanding any
provision of Section 7.2 of the Plan to the contrary, the Award (to the extent
outstanding at the time of such event) shall continue in effect in accordance
with its terms following such event (subject to adjustment in connection with
such event pursuant to Section 7.1 of the Plan); provided, however, that the
Administrator shall determine, in its sole discretion, whether the vesting of
the Stock Units will accelerate in

 

--------------------------------------------------------------------------------


 

connection with such event and the extent of any such accelerated vesting;
provided, further, that any Stock Units that are so accelerated will be paid on
or as soon as administratively practical after (and in all events within sixty
(60) days after) the first to occur of the original vesting date of such
accelerated Stock Units set forth in Section 3 above or the Participant’s
separation from service (and subject to the six-month delayed payment provision
of Section 7 in the event payment is triggered by the Participant’s separation
from service).  Notwithstanding the foregoing, the Administrator may provide for
payment of the Stock Units in connection with such event in accordance with the
requirements of Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or
(C) promulgated under Section 409A of the Code (or any similar successor
provision), which regulation generally provides that a deferred compensation
arrangement may be terminated in limited circumstances following a dissolution
or change in control of the Company, provided that any otherwise outstanding and
unvested units shall become vested upon (or, to the extent necessary to effect
the acceleration, immediately prior to) such a termination.

 

10.                               Tax Withholding.  Upon any distribution of
shares of Common Stock in respect of the Stock Units, the Participant or other
person entitled to receive such distribution may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that in the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

 

11.                               Notices.  Any notice to be given under the
terms of these Terms shall be in writing and addressed to the Corporation at its
principal office to the attention of the Secretary, and to the Participant at
the Participant’s last address reflected on the Corporation’s payroll records. 
Any notice shall be delivered in person or shall be enclosed in a properly
sealed envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.  Any such
notice shall be given only when received, but if the Participant is no longer an
Eligible Person, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 11.

 

12.                               Plan.  The Award and all rights of the
Participant under these Terms are subject to the terms and conditions of the
provisions of the Plan, incorporated herein by reference.  The Participant
agrees to be bound by the terms of the Plan, the Grant Letter and these Terms. 
The Participant acknowledges having read and understanding the Plan, the
Prospectus for the Plan, the Grant Letter and these Terms.  Unless otherwise
expressly provided in other sections of these Terms, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not (and
shall not be deemed to) create any rights in the Participant unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board or the Administrator so conferred by appropriate action of the Board or
the Administrator under the Plan after the date hereof.

 

--------------------------------------------------------------------------------


 

13.                               Entire Agreement.  These Terms, the Grant
Letter and the Plan together constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The Plan, the Grant Letter and these
Terms may be amended pursuant to Section 8.6 of the Plan.  Any such amendment
must be in writing and signed by the Corporation.  Any such amendment that
materially and adversely affects the Participant’s rights under these Terms
requires the consent of the Participant in order to be effective with respect to
the Award.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

14.                               Counterparts.  These Terms may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

15.                               Section Headings.  The section headings of
these Terms are for convenience of reference only and shall not be deemed to
alter or affect any provision hereof.

 

16.                               Governing Law.  These Terms shall be governed
by and construed and enforced in accordance with the laws of the State of
Maryland without regard to conflict of law principles thereunder.

 

17.                               Construction.  It is intended that the terms
of the Award will not result in the imposition of any tax liability pursuant to
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.

 

18.                               Clawback.  The Stock Units are subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Stock Units or any shares of Common Stock or other cash or property
received with respect to the Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Stock Units).

 

--------------------------------------------------------------------------------